UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 10-7415


UNITED STATES OF AMERICA,

                 Plaintiff – Appellee,

          v.

DANIEL BANKS,

                 Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Wheeling.    Frederick P. Stamp,
Jr.,    Senior   District  Judge.       (5:08-cv-00162-FPS-JSK,
5:05-cr-0030-FPS-JSK-1)


Submitted:   July 13, 2011                 Decided:   July 21, 2011


Before WILKINSON, NIEMEYER, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Daniel Banks, Appellant Pro Se. David J. Perri, Assistant United
States Attorney, Wheeling, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Daniel      Banks   seeks    to     appeal    the   district      court’s

order denying relief on his 28 U.S.C.A. § 2255 (West Supp. 2011)

motion.    The district court referred this case to a magistrate

judge pursuant to 28 U.S.C.A. § 636(b)(1)(B) (West 2006 & Supp.

2011).     The magistrate judge recommended that relief be denied

and advised Banks that failure to file timely objections to this

recommendation could waive appellate review of a district court

order based upon the recommendation.

            The    timely       filing     of    specific       objections      to    a

magistrate      judge’s     recommendation        is     necessary     to     preserve

appellate review of the substance of that recommendation when

the     parties    have     been     warned       of     the     consequences        of

noncompliance.       Wright v. Collins, 766 F.2d 841, 845-46 (4th

Cir. 1985); see also Thomas v. Arn, 474 U.S. 140 (1985).                         Banks

has waived appellate review by failing to file objections after

receiving proper notice.           Accordingly, we deny a certificate of

appealability and dismiss the appeal.

            We dispense with oral argument because the facts and

legal    contentions      are   adequately       presented      in   the     materials

before    the   court     and   argument      would    not   aid     the    decisional

process.



                                                                             DISMISSED

                                         2